Exhibit 10.42

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment (“Amendment”) to the Employment Agreement by and between
Natural Alternatives International, Inc., a Delaware corporation (“Company”),
and Kenneth E. Wolf (“Employee”), dated effective as of February 11, 2008, as
amended June, 28, 2010 (“Agreement”), is made and entered into effective as of
July 1, 2013. Unless otherwise defined herein, capitalized terms shall have the
meanings given them in the Agreement.

1. Pursuant to Section 4(a) of the Agreement, Employee’s base salary is hereby
increased to Three Hundred Nine Thousand Seven Hundred Fifty dollars ($309,750)
effective as of July 1 2013.

2. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of July 1,
2013.

 

EMPLOYEE /s/ Kenneth E. Wolf Kenneth E. Wolf COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

/s/ Mark Ledoux Mark LeDoux, Chief Executive Officer